DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The previous DPs are still outstanding.  However, applicant requests that the double patenting rejections be held in abeyance until the present claims are deemed allowable. 

Allowable Subject Matter
Claims 3-5, 7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Baker or Shintani and further in view of Lu (US 2022/0086758).
Claims 1, 14 and 20, Kumar teaches a system, a medium and a method for controlling a plurality of media playback systems in respective listening areas, the plurality of media playback systems comprising a first media playback system comprising a first playback device in a first listening area connected to a first wireless local area network, (Kumar, Fig. 1, [0030-0031:] media playback system 100 in an example home environment having several rooms and spaces, such as for example, a master bedroom, an office, a dining room, and a living room. As shown in the example of FIG. 1, the media playback system 100 includes playback devices 102-124, control devices 126 and 128, and a wired or wireless network router 130.  Further discussions relating to the different components of the example media playback system 100 and how the different components may interact to provide a user with a media experience… and useful in environments where multi-zone audio may be desired, such as, for example, a commercial setting like a restaurant, mall or airport, a vehicle like a sports utility vehicle (SUV), bus or car, a ship or boat, an airplane, and so on), the system comprising: 
a communications interface; at least one processor; and at least one tangible non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the system (Kumar, Fig. 2, [0032-0035]: The playback device 200 may include a processor 202, software components 204, memory 206, audio processing components 208, audio amplifier(s) 210, speaker(s) 212, and a network interface 214 including wireless interface(s) 216 and wired interface(s) 218) is configured to: 
cause, via the communications interface, the first media playback system to operate in a pre-defined first state (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062, i.e., volume, zone, equalization, setting, queuing, favorite playlist, lighting, indoor, outdoor) in which (a) a queue (Kumar: Fig. 4, 440) includes a first set of one or more media items, (Kumar: [0058-0059]) wherein the first playback device is configured to play back media items from the queue Kumar: [0047]: the living room zone may be split into a television zone including playback device 104, and a listening zone including playback devices 106, 108, and 110, if the user wishes to listen to music in the living room space while another user wishes to watch television and (b) at least one networked device that operates independently of the first media playback system and that is located in the first listening area has a first configuration comprising one or more settings; (Please see LU below for the newly added feature);
after the first media playback system is operated in a second state, receive, via the communications interface from a trigger source external to the first media playback system, a trigger that causes the first media playback system to revert to the pre-defined first state, (Kumar:  fig. 7: 750 and [0097], whereby an exit from the party playlist mode may be selected according to an automated trigger; whereby once the playback system has exited the party playlist mode, normal operation of the playback system can resume), wherein the trigger is generated (Kumar: e.g., a change in the device’s position to or from a zone) when customer is associated with the first listening area that includes the first media playback system, (whereby the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060].  Please see Baker or Shintani for clarification on “new customer”) and wherein operation of the first media playback system comprises (i) modification of the queue to include a second set of one or more media items that includes at least one media item that is different from the first set of one or more media items (Kumar: [0046-0047, 0056 and 0060], whereby the zone configurations of the media playback system may be dynamically modified and whereby the media playback system supports numerous configurations), and (ii) modification of the first configuration of the networked device in the first listening area to a second configuration that that includes at least one setting that is different from the one or more settings of the first configuration; (Kumar: [0047]: the living room zone may be split into a television zone including playback device 104, and a listening zone including playback devices 106, 108, and 110, if the user wishes to listen to music in the living room space while another user wishes to watch television);
and after receipt of the trigger (Kumar: whereby the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060]) that causes the first media playback system to revert to the pre-defined first state, (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062, i.e., volume, zone, equalization, setting, queuing, favorite playlist, lighting, indoor, outdoor) cause the first media playback system to revert to the pre-defined first state, (Kumar: fig. 4, [0035, 0050-0055, 0057-0058 and 0061-0062) wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are 
executable by the at least one processor such that the system is configured to: responsive to the trigger: (a) populate the queue (Kumar: fig. 4: 440) with only the first set of one or more media items (Kumar, [0058-0061]), and (b) send one or more commands that reset the at least one networked device to the first configuration (whereby, subsequently, if the established zone group is ungrouped, the resulting first playback zone may be re-associated with the previous first playback queue; see also , [0046-0047 and 0055]).
When Kumar discusses “the media playback system may be reconfigured to accommodate the change(s) and where different playback zones of the media playback system may be dynamically combined into groups or split up into individual playback zones, [0046-0047, 0056 and 0060]”, Kumar does not explicitly discuss “a new customer” being associated with the first listening area that includes the first media playback system,
Baker discusses “[0044] Based on the comparison, the listener identifier 16 associates speech from a listener 5 with a known user profile. The user profile may include one or more preferences for the identified listener 5. For example, the preferences may include preferred volume settings, preferred bass level settings, preferred treble level settings, preferred reverberation level settings, preferred equalization settings, a common seating spot in the listening area 6, and/or other similar settings/preferences. In one embodiment, upon failure to match speech from a listener 5 with stored speech patterns associated with user profiles, the listener identifier 16 may generate a new user profile for the new listener 5. The newly created user profile may be initialized with default settings. As the new listener 5 uses the audio system 1 over time and alters settings based on preference (e.g., using voice commands processed by the voice command processor 17), the user profile settings may adapt to match these preferences”.
Shintani teaches “[0035] Once the audio profiles are loaded, the audio is directionally beamed to the recognized listeners at 132 at their physical location within the listening area. Similarly, unrecognized listeners simultaneously receive directional beams of audio at their physical location within the listening area using a default or guest profile at 136. In order to maintain a continuous tracking of the physical location of the listeners and also to monitor their head position if that is utilized in the manner discussed above, the process is continuously updated by initiating a repeating of the process at 140 where the process proceeds back to 108. While not explicitly depicted in this example process 100, block 124 can be skipped if no new listeners enter the listening area”.
LU teaches the newly added feature as he discusses several separate and apart IOT system from media playback system such as “any Internet of Things (IoT) system comprising an IoT device. An IoT device may be, for example, a device designed to perform one or more specific tasks (e.g., making coffee, reheating food, locking a door, providing power to another device, playing music) based on information received via a network (e.g., a WAN such as the Internet). Example IoT devices include a smart thermostat, a smart doorbell, a smart lock (e.g., a smart door lock), a smart outlet, a smart light, a smart vacuum, a smart camera, a smart television, a smart kitchen appliance (e.g., a smart oven, a smart coffee maker, a smart microwave, and a smart refrigerator), a smart home fixture (e.g., a smart faucet, a smart showerhead, smart blinds, and a smart toilet), and a smart speaker (including the network accessible and/or voice-enabled playback devices described above), [0153]”
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Baker or Shintani into the teaching of Kumar for the purpose of “generating a new user profile in response to being unable to determine a match between the microphone signals and the one or more speech signatures associated with the stored user profiles”, Or “a directional beam of audio is directed toward the listener's ears and the directional beam is adjusted to track movement of the listener” and also incorporate the teaching Lu into the teaching of Kumar for the purpose of explicitly providing greater accessing right to individual in each situation for listening experience and help reducing the power consumption of a particular environment.

Claim 2. The system of claim 1, wherein the respective listening areas comprise respective guest rooms in a place of accommodation, wherein the first listening area comprises a first guest room, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when a new guest is checking into the first guest room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (Kumar teaches everything in claim 2, Kumar does not teach guest room.  However by obviousness since Kumar’s arrangement of Fig. 1 would easily be modified to include a guest room in a residence as Kumar teaches The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043]).
Claim 6 (New) The system of claim 1, wherein the respective listening areas comprise respective listening rooms in a retail store, wherein the first listening area comprises a first listening room, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when the new customer is entering the first listening room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (Kumar in view of Baker or Shintani teaches everything in claim 6, but “a retail store”. However by obviousness since Kumar’s arrangement of Fig. 1 would easily be modified replacing home environment with a retail store as Kumar teaches The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043]).
Claim 8. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: remove one or more streaming audio service accounts from the first media playback system. (Kumar: [0043]: The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones.  Par. [0051]  further details “The configuration changes may include adding/removing one or more playback devices to/from a zone, adding/removing one or more zones to/from a zone group, forming a bonded or consolidated player, separating one or more playback devices from a bonded or consolidated player, among others).
Claim 9. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that causes the first playback device to revert to a first zone name from a second zone name, wherein the first zone name is defined in the pre-defined first state. (Kumar: The media playback system 100 may be established with one or more playback zones, after which one or more zones may be added, or remove to arrive at the example configuration shown in FIG. 1. Each zone may be given a name according to a different room or space such as an office, bathroom, master bedroom, bedroom, kitchen, dining room, living room, and/or balcony. In one case, a single playback zone may include multiple rooms or spaces. In another case, a single room or space may include multiple playback zones, [0043].  By obviousness, once reverted, appropriately designated name is also reverted or switched back to the original name).
Claim 10. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that sets the first playback device to a pre-defined volume level of the pre-defined first state. (Kumar: [0051, 0054, 0102]: Playback device control commands such as volume control and audio playback control may also be communicated from the control device 300 to a playback device via the network interface 306). 
Claim 11. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that sets the first playback device to a pre-defined equalization of the pre-defined first state. (Kumar, [0054]:The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities).
Claim 12. The system of claim 1, wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: send a command that performs a calibration that adjusts output of the first playback device to its current location. (Kumar: [0100]: the playback controls may be provided within the adjusted active region; Baker: Fig. 5 and [0053-0059]:  adjusting sound emitted by a loudspeaker array, comprising: sensing, by one or more microphone arrays, a voice command from a user in a listening area; determining a location in the listening area to steer a beam pattern based on the sensed voice command; and steering the beam pattern at the determined location in the listening area).
Claim 13. Kumar teaches “wherein the program instructions that are executable by the at least one processor such that the system is configured to revert the first media playback system to the pre-defined first state comprise program instructions that are executable by the at least one processor”. Kumar does not teach “the system is configured to: send a command that clears all alarms on the first playback device”.
Kumar however does teach ([0054: The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities; or  “[0106] Based on the received input data, the control device may transmit to a playback device, zone, or zone group the respective playback command associated with the selected media playback control. For example, the command might be to play, pause, or mute a media item, among other possible commands”.  It is by obviousness, a simple modification to add one of many possible commands, i.e., clearing alarms which is within the ordinary understanding of an ordinary artisan and his or her practice of creativity.
Claim 15, wherein the first listening area is a first guest room of a plurality of respective guest rooms in a place of accommodation, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when a new guest is checking into the first guest room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (See the rejection of the independent claims).
Claim 19. The at least one tangible, non-transitory computer-readable medium of claim 14, wherein the first listening area comprises a first listening room of a plurality of listening rooms in a retail store, and wherein the program instructions that are executable by the at least one processor such that the system is configured to receive the trigger that causes the first media playback system to revert to the pre-defined first state comprise program instructions that are executable by the at least one processor such that the system is configured to: when the new customer is entering the first listening room, receive the trigger that causes the first media playback system to revert to the pre-defined first state. (See the rejection of the independent claims).
Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651